This office action is in response to the amendments filed on 05/03/2021. Claims 1-19 are currently pending in the application. 
Allowable Subject Matter
Claims 1-19 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 8 and 9 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 8-9: “…in response to the system detecting the prior programming attempt, the system determines and identifies corrupted OTP content at an address of a first location of the non-volatile OTP memory device and selectively stores correction information in a second location of the non-volatile OTP memory device and resumes programming the field update; and wherein the correction information includes the address of the corrupted OTP content and correct data from the field update; wherein after the system stores the correction information, the system reads the correction information from the second location and loads the correction information into the hardware registers; wherein during a read operation that specifies the corrupted OTP content address previously stored in the non-volatile OTP memory device: Page 2 of 12the repair detection hardware detects a match of the corrupted OTP content address specified by the read request with the address of the corrupted OTP content included in the correction information and loaded into the hardware registers; and the system uses the correct data from the field update of the correction information loaded into the hardware registers to return to the read operation the correct data rather than the corrupted OTP content from the non-volatile OTP memory device..…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 

Reference Fox teaches a method and architecture for allowing a device using a traditional one-time programmable technology to be programmed multiple times within the package. The present invention provides multiple programming without introducing the additional complexity of external pins or specialized packaging.

Reference Williams teaches the media controller provides encryption/decryption based on a root key (RK). Storage in a one-time programmable (OTP) memory is provided as a plurality of un-burned slots. The OTP memory is initially provided without the RK, which is generated with a random number generator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114